Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 9, 2021

                                    No. 04-20-00460-CR

                                    Michael A. WILSON,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR8205
                       The Honorable Velia J. Meza, Judge Presiding


                                       ORDER

        Appellant’s brief was due by February 8, 2021, after receiving a 30-day extension of
time. On February 4, 2021, appellant filed a second motion requesting another thirty day
extension of time. After consideration, we GRANT the motion and ORDER appellant to file
his brief by March 10, 2021. Further requests for extensions of time to file the brief will be
disfavored.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2021.

                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court